Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claim 1 is allowed because the prior art fails to disclose or suggest a wound dressing having all the limitations as recited in claim 1, including “at least one layer positioned between the absorbent layer and the wound contact layer, wherein a dimension of the absorbent layer is larger than a dimension of the at least one layer such that a radially outer region of the absorbent layer forms an enclosure with the wound contact layer around the at least one layer.”
Claims 2, 3 and 22-26 ultimately depend from claim 1 and are therefore allowed for at least the reason as recited for claim 1.
Claim 4 is allowed because the prior art fails to disclose or suggest a wound dressing having all the limitations as recited in claim 4, including “wherein the conformable shape of the masking layer has a smaller dimension than the conformable shape of the absorbent layer whereby the masking layer is positioned over the central region of the absorbent layer and is not positioned over a radially outer border region of the absorbent layer.”
Claims 9-21 ultimately depend from claim 4 and are therefore allowed for at least the reason as recited for claim 4.
Claim 27 is allowed because the prior art fails to disclose or suggest a wound dressing having all the limitations as recited in claim 27, including “wherein the masking layer comprises a material having size-exclusion properties for selectively permitting or preventing passage of molecules of a predetermined size or weight, the molecules comprising proteins.”
Claim 28 depends from claim 27 and is therefore allowed for at least the reason as recited for claim 27.

Claim 30 depends from claim 29 and is therefore allowable for at least the reason as recited for claim 29.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David O Reip whose telephone number is (571)272-4702.  The examiner can normally be reached on Mon-Fri 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID O REIP/Primary Examiner, Art Unit 3993  
                                                                                                                                                                                                      
Conferees:  /ple/  /E.D.L/                             SPRS, Art Unit 3993